UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------X
MAYNOR ROMEO CAMEY BATZIN,

                          Plaintiff,
                                                                            ORDER ADOPTING
                                                                      REPORT AND RECOMMENDATION
                 - against -                                              17-CV-7095 (RRM) (RLM)

DUNE WOODWORKING INC. and
CARL SCHAFFER JR.,

                           Defendants.
------------------------------------------------------------------X
ROSLYNN R. MAUSKOPF, United States District Judge.

        In this wage-and-hour action, plaintiff Maynor Romeo Camey Batzin seeks a default

judgment to recover for deficiencies in the wages he was paid and related damages, among other

claims. (Mot. for Default Judgment. (Doc. No. 12).) The motion was granted as to liability by the

Honorable Joseph F. Bianco (Doc. No. 16),1 and in that same order, referred the issues of damages

to Magistrate Judge Anne Y. Shields.. In a Report and Recommendation (“R&R”) dated May 14,

2019 (Doc. No. 19), Magistrate Judge Shields recommends that plaintiff be awarded damages for

unpaid overtime compensation and other violations, as well as pre- and post-judgment interest, for a

total award of $126,142.10. Judge Shields also recommends that plaintiff be afforded time to seek

attorney’s fees and costs.

        Judge Shields reminded the parties that, pursuant to Rule 72(b), any objection to the R&R

must be filed within 14 days of service of the R&R. Service on defendants was effected on May 14,

2019. (See Doc. No. 20.) No party has filed any objection, and the time for doing so has passed.

        When deciding whether to adopt a report and recommendation, a district court “may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate


1
 This action was re-assigned to the undersigned on May 21, 2019 following Judge Bianco’s elevation to the Second
Circuit Court of Appeals.
judge.” 28 U.S.C. § 636(b)(1). “To accept the report and recommendation of a magistrate, to which

no timely objection has been made, a district court need only satisfy itself that there is no clear error

on the face of the record.” Jarvis v. N. Am. Globex Fund, L.P., 823 F. Supp. 2d 161, 163

(E.D.N.Y.2011) (internal quotation marks and citation omitted).

       The Court has reviewed the record and, finding no clear error, adopts the R & R as the

opinion of the Court. Accordingly, the Court grants plaintiff’s motion for default judgment, and

awards damages in favor of plaintiff and as against defendants Dune Woodworking Inc. and Carl

Schaeffer Jr., jointly and severally, in the total amount of $126,142.10, representing the following: :

       (1) unpaid overtime compensation, pursuant to both the Fair Labor Standards Act and the
       New York Labor Law in the amount of $44,212.00;

       (2) liquidated damages, pursuant to the NYLL, in the amount of $44,212.00;

       (3) $10,000 in damages for violations of the Wage Theft Prevention Act;

       (4) breach of contract damages in the amount of $15,000.00;

       (5) prejudgment interest in the amount of $12,718.10, with additional prejudgment interest
       to be calculated through the date of judgment herein; and

       (6) post-judgment interest, to be calculated by the Clerk of the Court, pursuant to 28
       U.S.C. § 1961.

Plaintiff is also ordered to submit any motion for attorney’s fees and costs within thirty (30) days

from the date of judgment herein, which motion is respectfully referred to Judge Shields.

       The Clerk of Court is directed to enter judgment pursuant to this Order, send via overnight

mail a copy of this Order and the accompanying judgment to all named defendants at the following

addresses, and close the file:

       Dune Woodwoorking, Inc.
       216 Mill Road
       Westhampton, New York 11977

       Carl Schaeffer Jr.
       216 Mill Road
       Westhampton, New York 11977
                                                    2
      Carl Schaeffer Jr.
      8 Willowood Court
      Westhampton, New York 11977

                                        SO ORDERED.


Dated: Brooklyn, New York               Roslynn R. Mauskopf
       September 26, 2019               ____________________________________
                                        ROSLYNN R. MAUSKOPF
                                        United States District Judge




                                    3
